Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the RCE filed on 10/26/2022, which has been entered in the above identified application.

 Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, and 19-20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Hart et al. (US 10452993 B1, hereinafter Hart) in view of Kayyoor et al. (US 10997499 B1, hereinafter Kayyoor).

As to independent claims 1, 10 and 19, Hart teaches a method for determining collaboration recommendations from file path information (Col 8 line 38-60, a personalized set of folders can be recommended to users, consisting of relevant files or folders grouped together based on their content or other attributes, wherein folder is the file path information; a method of collaborative filtering is used; predictions from other users' models are utilized to make "smarter" predictions), the method comprising: 
gathering a set of pathnames of content objects in a collaboration platform (Col 5 line 33-35, FIG. 4A shows a folder feature vector 406, which represents features of a file 202 relative to folders 404 in a file system 402; file 202 is a content object; Col 7 line 24-49, in order to model user activity, information is extracted from files, folders or locations accessed by users in some embodiments; such information may include (A) path name and names of files accessed by users; Col 6, line 39-42, the user feature vector 418 can represent membership of individual users 106 to groups, departments, organizations, teams, etc., which enables the model 114 to capture relationships among sets of users 106 for file accesses; the file path corresponds to a file collaboration system); 
converting at least some of the pathnames of the content objects into vectors (Col 5 line 33-47, FIG. 4A shows a folder feature vector 406, which represents features of a file 202 relative to folders 404 in a file system 402; 406 is the vector includes multiple bits representation; Col 6 line 19-49, FIG. 4D shows a user feature vector 418, which represents the owner of a file 202, and the number of times a specific user 106 has accessed this file 202, and which can be used for training 208 models 114 in the file navigation assistance system; 406 is a file path vector, and 418 is a user interaction vector), wherein 
a vector includes both a directory hierarchy representation and an interaction attribute (Col 6 line 58-65, Multiple feature vectors 118 could be used, or a single, larger feature vector could combine entries that would have been in multiple feature vectors; a large vector combined from vectors 406 and 418 features), wherein
the directory hierarchy representation in the vector comprises a plurality of file path tokens, wherein a file path token of the plurality of file path tokens comprises at least a value representing a pathname associated with a directory hierarchy (Col 5 line 33-47, FIG. 4A shows a folder feature vector 406, which represents features of a file 202 relative to folders 404 in a file system 402, and which can be used for training 208 models 114 in the file navigation assistance system 102 of FIG. 1, as depicted in FIG. 2; The folder feature vector 406 represents aspects of folders, relative to a specific file 202.  In one example, the value of a particular entry 408 (e.g., a field) in the folder feature vector 406 is "1" if a corresponding folder 404 is an ancestor of file 202 in the file system hierarchy; 406 is the vector which includes the folder representation, and 408 is token representing a file folder path),
the interaction attribute represents an interaction event that corresponds to an operation that is observed to have been performed by a specific user or by a system for the specific user over a specific content object to indicate presence or absence of the interaction event between the specific user and the specific content object (Col 6 line 19-49, Other entries 422 in the user feature vector 418 represent the number of times a specific user 106 has accessed the file 202, with each entry 422 corresponding to one of the users 106. This enables the model 114 to capture relationships among users 106 for file accesses, such as which files 202 are popular among multiple users 106 or among which specific users 106. For example, negative weights 120 in the model 114 could correspond to users who own files that a specific user 106 does not access or accesses less often than when the corresponding user features have positive weights 120 in the model 114; 422 is an interaction attribute representation in the user feature vector 418); 
generating a predictive model from at least some of the vectors and respective interaction attributes (Col 6 line 50-65, Variations on the above feature vectors 406, 410, 414, 418, with various entries 408, 412, 416, 420, 422 in various sequences and with various values are readily devised.  Various models 114 can represent various model features 116 with various feature vectors 118 and develop various weights 120 in response to the training 208 depicted in FIG. 2; model 114 is the predictive model based on feature vectors); and 
providing a recommended content object at least by providing an input pertaining to a plurality of content objects to the predictive model and at least by applying the predictive model to the input to determine respective statistic measures pertaining to the plurality of content objects (Col 6 line 66-Col 7 line 2, FIG. 5 is an example of a user interface 302 that presents proposed or recommended files and directories to a user, based on the models 114, wherein the recommended file is the recommended content; Col 4 line 1-33, In an action 802, one or more feature vectors are generated or accessed, for a specific file. For example, the system could generate the feature vectors for the specific file, or could access previously generated feature vectors for the specific file. In an action 804, entry values of the feature vector(s) are correlated to weights in personalized machine learning models that model user accesses to files in a file system; In an action 808, the specific file for which the feature vector(s) were obtained is scored, using the feature vector(s) and the subset of personalized machine learning models determined in the action 806 to have non-zero weights corresponding to non-zero features or entry values of the feature vector(s). For example, a score from a particular personalized machine learning model, associated with a particular user, resulting from applying the model to the feature vector(s) for the specific file, could be above or below a threshold. If above the threshold, the user associated with the model is a user predicted likely to access the specific file; the feature vector value above a threshold is the determined statistic measures).
	Hart does not teach:
a file path token of the plurality of file path tokens comprises at least a name string representing a portion of a pathname associated with a directory hierarchy.
Kayyoor teaches:
a file path token of the plurality of file path tokens comprises at least a name string representing a portion of a pathname associated with a directory hierarchy (Col 7 line 13-28, a token may include a string derived from a file path of a file within the file system. For example, the token “test” may be derived from the file path “//regression_test_pack/maintenance/input.”).
Since Hart teaches a method of determining collaboration recommendations from file path information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a file path token of the plurality of file path tokens comprises at least a name string representing a portion of a pathname associated with a directory hierarchy, as taught by Kayyoor, as the prior arts are in the same application filed of file path analysis and recommendation, and Kayyoor teaches a feature vector including a file path token. By incorporating Kayyoor into Hart would improve the integrity of Hart’s system by allowing to train a machine learning model to analyze tokens within a set of tokens that describe files within a file system (Kayyoor, Col 6 line 33-36).

As to dependent claims 2, 11, and 20, the rejection of claim 1 is incorporated. Hart teaches the method of claim 1, wherein a collaboration recommendation comprises at least one of a folder or a file (Col 6 line 66-Col 7 line 2, FIG. 5 is an example of a user interface 302 that presents proposed or recommended files and directories to a user, based on the models 114).

As to dependent claims 3, and 12, the rejection of claim 1 is incorporated. Hart teaches the method of claim 1, further comprising: recording one or more interaction attributes that correspond to interaction events between users or operations performed by at least one of the users or by the system over one or more content objects of the plurality of content objects (Col 6 line 19-49, Other entries 422 in the user feature vector 418 represent the number of times a specific user 106 has accessed the file 202, with each entry 422 corresponding to one of the users 106. This enables the model 114 to capture relationships among users 106 for file accesses, such as which files 202 are popular among multiple users 106 or among which specific users 106).

As to dependent claim 4, the rejection of claim 3 is incorporated. Hart teaches the method of claim 3, wherein the predictive model is generated based at least in part on the one or more interaction attributes (Col 6 line 28-34, other entries 422 in the user feature vector 418 represent the number of times a specific user 106 has accessed the file 202, with each entry 422 corresponding to one of the users 106.  This enables the model 114 to capture relationships among users 106 for file accesses, such as which files 202 are popular among multiple users 106 or among which specific users 106; each token of vector 418 such as 420, 422 are interaction attributes).

As to dependent claim 13, the rejection of claim 12 is incorporated. Hart teaches the non-transitory computer medium of claim 12, wherein the predictive model is generated based at least in part on the interaction attributes (Col 6 line 28-34, other entries 422 in the user feature vector 418 represent the number of times a specific user 106 has accessed the file 202, with each entry 422 corresponding to one of the users 106.  This enables the model 114 to capture relationships among users 106 for file accesses, such as which files 202 are popular among multiple users 106 or among which specific users 106; each token of vector 418 such as 420, 422 are interaction attributes).

Claims 5-8 and 14-17 are rejected under AIA  35 U.S.C §103 as being unpatentable over in view of Hart et al. (US 10452993 B1, hereinafter Hart) in view of Kayyoor et al. (US 10997499 B1, hereinafter Kayyoor) and in view of MORARD et al. (US 20180349623 A1, hereinafter MORARD).

As to dependent claim 5, the rejection of claim 1 is incorporated. Hart teaches the method wherein the directory hierarchy representation is codified in the vector, a pathname such that a first directory hierarchy forms a first file path token, and a second directory hierarchy forms a second file path token of the vector for the specific content object (Col 5 line 33-45, The folder feature vector 406 represents aspects of folders, relative to a specific file 202. In one example, the value of a particular entry 408 (e.g., a field) in the folder feature vector 406 is “1” if a corresponding folder 404 is an ancestor of file 202 in the file system hierarchy. This enables the model 114 to capture which folders 404 are in the absolute file path of the file 202 (e.g., in the file pathname)).
Hart/Kayyoor does not teach:
a pathname having a form "/A/B/" for the specific content object with a first sub-directory of the directory hierarchy "A", and a second sub-directory of the directory hierarchy "B".
MORARD teaches:
a pathname having a form "/A/B/" for the specific content object with a first sub-directory of the directory hierarchy "A", and a second sub-directory of the directory hierarchy "B" (paragraph [0057], the entry within the bookmark token table 302 can also include data associated with the last known file path used to access the file access service file 206 (e.g., "/PATH/TO/ITEM57").  As depicted in FIG. 3A, using the data stored within the bookmark token table 302 (e.g., item ID and a last known file path associated with the selected file), the file provider daemon 114 can generate a URL string (e.g., "http://PATH/TO/ITEM57")).
Since Hart/Kayyoor teaches a method of determining collaboration recommendations from file path information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pathname having a form "/A/B/" for the specific content object with a first sub-directory of the directory hierarchy "A", and a second sub-directory of the directory hierarchy "B", as taught by MORARD, as the prior arts are in the same application filed of storing file path information, and MORARD teaches a file directories. By incorporating MORARD into Hart/Kayyoor would expand the utility of Hart/Kayyoor’s system by allowing data related to entries stored within the access control table (MORARD, paragraph [0057]).

As to dependent claim 14, the rejection of claim 12 is incorporated. Hart teaches the non-transitory computer medium wherein the directory hierarchy representation is codified in the vector, a pathname such that a first directory hierarchy forms a first file path token, and a second directory hierarchy forms a second file path token of the vector for the content object (Col 5 line 33-45, The folder feature vector 406 represents aspects of folders, relative to a specific file 202. In one example, the value of a particular entry 408 (e.g., a field) in the folder feature vector 406 is “1” if a corresponding folder 404 is an ancestor of file 202 in the file system hierarchy. This enables the model 114 to capture which folders 404 are in the absolute file path of the file 202 (e.g., in the file pathname)).
Hart/Kayyoor does not teach:
a pathname having a form "/A/B/" for the content object with a first sub-directory of the directory hierarchy "A", and a second sub-directory of the directory hierarchy "B".
MORARD teaches:
a pathname having a form "/A/B/" for the content object with a first sub-directory of the directory hierarchy "A", and a second sub-directory of the directory hierarchy "B" (paragraph [0057], the entry within the bookmark token table 302 can also include data associated with the last known file path used to access the file access service file 206 (e.g., "/PATH/TO/ITEM57").  As depicted in FIG. 3A, using the data stored within the bookmark token table 302 (e.g., item ID and a last known file path associated with the selected file), the file provider daemon 114 can generate a URL string (e.g., "http://PATH/TO/ITEM57")).
Since Hart/Kayyoor teaches a medium of determining collaboration recommendations from file path information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pathname having a form "/A/B/" for the content object with a first sub-directory of the directory hierarchy "A", and a second sub-directory of the directory hierarchy "B", as taught by MORARD, as the prior arts are in the same application filed of storing file path information, and MORARD teaches a file directories. By incorporating MORARD into Hart/Kayyoor would expand the utility of Hart/Kayyoor’s system by allowing data related to entries stored within the access control table (MORARD, paragraph [0057]).

As to dependent claim 6, the rejection of claim 5 is incorporated. Hart teaches the method of claim 5, wherein the vector is accessed to determine one or more recommended content objects comprising the recommended content object at least by determining, at the predicted model, one or more respective click probabilities of the one or more recommended content objects based at least in part upon one or more attributes of respective pathnames of the one or more recommended content objects (Col 6 line 66-Col 7 line 23, for example that proposed or recommended files and directories are represented in the user interface 302. An example directory 506 is shown as “/SOME/IMPORTANT/DIRECTORY”, and folders 508 and files 510 that the file navigation assistance system 102 predicts of interest to the user 106 are represented (e.g., by icons or text, etc.) in the user interface 302), and information pertaining to the one or more recommended content object is ordered based at least in part upon the respective click probabilities (Col 7 line 50-54, In order to model user activity, information is extracted from files, folders or locations accessed by users in some embodiments.  Such information may include (A) path name and names of files accessed by users, (B) file extensions, (C) folders, (D) locations of folders in a file system; Col 8 line 7-16, Based on probabilities or confidence scores assigned to user activities by constructed models, ranks can be assigned items such as files and folders so that a user can easily navigate to items of relevance to the use).

As to dependent claim 15, the rejection of claim 14 is incorporated. Hart teaches the medium of claim 14, wherein the vectors are accessed to determine one or more recommended content objects comprising the recommended content object at least by determining, at the predicted model, one or more respective click probabilities of the one or more recommended content objects based at least in part upon one or more attributes of respective pathnames of the one or more recommended content objects, and information pertaining to the one or more recommended content object is ordered based at least in part upon the respective click probabilities (Col 7 line 50-54, In order to model user activity, information is extracted from files, folders or locations accessed by users in some embodiments.  Such information may include (A) path name and names of files accessed by users, (B) file extensions, (C) folders, (D) locations of folders in a file system; Col 8 line 7-16, Based on probabilities or confidence scores assigned to user activities by constructed models, ranks can be assigned items such as files and folders so that a user can easily navigate to items of relevance to the use).

As to dependent claims 7, and 16, the rejection of claim 6 is incorporated. Hart teaches the method of claim 6, further comprising: processing the one or more recommended content objects (FIG. 5, Col 6 line 66-Col 7 line 23, In the user interface 302, a message 504 informs the user, for example that proposed or recommended files and directories are represented in the user interface 302), wherein processing the one or more recommended content objects comprises: 
determining a display area in a user interface of a user device for displaying at least the recommended content object (Col 6 line 66-Col 7 line 23, FIG. 5 is an example of a user interface 302 that presents proposed or recommended files and directories to a user, based on the models 114 and the assessing 304 as shown in FIG. 3. The example user interface 302 is generated by the user interface generator 124, and presented to a user 106; In the user interface 302, a message 504 informs the user, for example that proposed or recommended files and directories are represented in the user interface 302); and 
filtering the one or more recommended content object based at least in part upon the display area (Col 6 line 66-Col 7 line 23, for example that proposed or recommended files and directories are represented in the user interface 302. An example directory 506 is shown as “/SOME/IMPORTANT/DIRECTORY”, and folders 508 and files 510 that the file navigation assistance system 102 predicts of interest to the user 106 are represented (e.g., by icons or text, etc.) in the user interface 302).

As to dependent claims 8, and 17, the rejection of claim 7 is incorporated. Hart teaches the method of claim 7, wherein processing the one or more recommended content objects includes at least one of scoring, sorting, ranking, filtering, decorating, or presenting the one or more recommended content objects (Col 8 line 13-16, Based on probabilities or confidence scores assigned to user activities by constructed models, ranks can be assigned items such as files and folders so that a user can easily navigate to items of relevance to the user).

Claims 9 and 18 are rejected under AIA  35 U.S.C §103 as being unpatentable over in view of Hart et al. (US 10452993 B1, hereinafter Hart) in view of Kayyoor et al. (US 10997499 B1, hereinafter Kayyoor) and in view of MORARD et al. (US 20180349623 A1, hereinafter MORARD) and in view of Horvitz et al. (US 7039642 B1, hereinafter Horvitz).

As to dependent claims 9, and 18, the rejection of claim 8 is incorporated. Hart teaches the method of claim 8, further comprising: 
constructing one or more recommendation messages based at least in part on the one or more recommended content objects (Col 7 line 1-23, Each of the files 510 or folders 508 shown in this user interface 302 are accessible directly, for example by a single click, a double-click, a selection, or hovering a cursor, etc., so that the user does not need to navigate through a hierarchical file system 402 (e.g., as depicted in FIG. 4A) by going up and down through a directory structure); and 
presenting the one or more recommendation messages at the user interface based at least in part upon the respective click probabilities (Col 7 line 1-23, In the user interface 302, a message 504 informs the user, for example that proposed or recommended files and directories are represented in the user interface 302. An example directory 506 is shown as “/SOME/IMPORTANT/DIRECTORY”, and folders 508 and files 510 that the file navigation assistance system 102 predicts of interest to the user 106 are represented (e.g., by icons or text, etc.) in the user interface 302).
Hart/Kayyoor/MORARD does not teach:
a same file in multiple different folders having multiple different pathnames have different click probabilities.
Horvitz teaches:
a same file in multiple different folders having multiple different pathnames have different click probabilities (Col 2 line 52-58, a user when attempting to open, save and/or browse a file for example, may be presented with a candidate tree structure by harnessing a decision-theoretic analysis that employs probabilistic information on the likelihood of different target directories that are inferred based upon recent and/or long-term directory activity and/or document properties).
Since Hart/Kayyoor/MORARD teaches a method of determining collaboration recommendations from file path information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a same file in multiple different folders having multiple different pathnames have different click probabilities, as taught by Horvitz, as the prior arts are in the same application filed of storing file path information, and Horvitz teaches a file directories likelihood of different folders. By incorporating Horvitz into Hart/Kayyoor/MORARD would expand the utility of Hart/Kayyoor/MORARD’s system by allowing to find the desired or target information (Horvitz, Col 2 line 61-62).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 3-10, 12, and 18-19.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143